VAUGHN, Chief Judge.
The sole issue is whether the trial judge erred in granting plaintiff’s motion for a directed verdict. Defendant’s argument is that the directed verdict was improperly granted because plaintiff had the burden of proof. This question was addressed by our Supreme Court in North Carolina National Bank v. Burnette, 297 N.C. 524, 256 S.E. 2d 388 (1979). In Burnette, the Court said “there are neither constitutional nor procedural impediments to directing a verdict for the party with the burden of proof where the credibility of movant’s evidence is manifest as a matter of law.” The Court then gave three examples of situations where credibility is manifest:
(1) Where non-movant establishes proponent’s case by admitting the truth of the basic facts upon which the claim of proponent rests. [Citations omitted.]
(2) Where the controlling evidence is documentary and non-movant does not deny the authenticity or correctness of the documents. [Citations omitted.]
(3) Where there are only latent doubts as to the credibility of oral testimony and the opposing party has “failed to point to specific areas of impeachment and contradiction.” [Kidd v. Early, 289 N.C. 343, 370, 222 S.E. 2d 392, 410 (1976).]
North Carolina National Bank v. Burnette, 297 N.C. at 537-38, 256 S.E. 2d at 396.
*334Plaintiff contends that the directed verdict was appropriate because this case falls squarely within the latent doubts category mentioned above. We agree. The only doubts as to the credibility of plaintiffs evidence arise solely because plaintiffs witnesses were employed by it, an interested party, and thus are latent doubts. Kidd v. Early, 289 N.C. 343, 222 S.E. 2d 392 (1976). In this case, defendant presented no evidence. Cross-examination was limited to an explanation of the orders defendant made with plaintiff. Defendant did not attempt to impeach plaintiffs witnesses or point out contradictions in their testimony. Since credibility was manifest as a matter of law, the trial judge did not err in directing verdict for plaintiff.
Affirmed.
Judges Wells and Braswell concur.